WHEELED, District Judge.
These importations are from Austria-Hungary in three invoices in florins, one of June 30, and the other two of July o, and one entry of July 21, 1892. The collector computed the value of the first at the silver standard, according to the proclamation of April 1, and of the other two at the gold standard of the proclamation of July 1, 1892. The board of general appraisers appear to have computed all according to the silver standards. Some question was made at the argument whether the value of the currency at the time of the exportation from the foreign country or at the time of im portation to this country should govern. The value to be ascertained is “the actual market value or wholesale price of such merchandise as bought and sold in usual wholesale quanti*600ties, at the time of exportation to the United States, in the principal markets of the country whence imported.” Customs Adndnistrative Act 1890, § 19 (26 Stat. 139). The ascertainment of this market value must include the value of the foreign currency at that time. This seems to be according to the practice and understanding of the treasury department. According to the proclamation of July 1, 1892, the value of the florin of Austria-Hungary at the gold standard there in the currency of the United States was $.182; according to the silver standard there, $.32; with, “silver the nominal standard, paper the actual standard, the depreciation of which is measured by the gold standard.” The value of foreign coin, for this purpose, as expressed in the money of account of the United States, is that of the pure metal of such coin of standard value. Tariff Act 1890, § 52 (26 Stat. 621). The standard referred to for this purpose of ascertaining actual value in the currency of the United States must be real standard, and not the merely nominal standard. The currency of the United States taken there would buy according to its value compared with the standard by which values there would be measured. This, according to the proclamation of July 1st, was the gold standard; and this would seem to have been conclusive upon the customs officers and importers. Hadden v. Merritt, 115 U. S. 25, 5 Sup. Ct. 1169; U. S. v. Klingenberg, 153 U. S. 93, 11 Sup. Ct. 790; Wood v. U. S., 18 C. C. A. 553, 72 Fed. 251. According to these views, the liquidation of the collector was right. Decision of appraisers reversed.